UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

COMTECH TELECOMMUNICATIONS
CORP. and TELECOMMUNICATION
SYSTEMS, INC.,

Plaintiffs,
-against-
VIDEODOC TECHNOLOGIES, LTD..,

Defendant.

 

 

Case No. 1:19-cv-6694
PLAINTIFFS?

RULE 7.1 STATEMENT

Pursuant to federal Rule of Civil Procedure 7.1 [formerly Local General Rule 1.9] and to

enable District Judges and Magistrate Judges of the Court to evaluate possible disqualification or

recusal, the undersigned counsel for Plaintiffs Comtech Telecommunications Corp. (“Comtech”)

and Telecommunication Systems, Inc. (“TS YS”), certifies that:

1. TSYS is a wholly-owned subsidiary of Comtech and

2. Comtech is a publicly-held corporation.

Dated: New York, New York
July 18, 2019

4845-2973-6861, v. 1

4
#

 

Michael B. Sntith (MS 3281)

f |

|
}
